OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Under the applicable standard that we explicated in Matter of Hime Y. (52 NY2d 242) we cannot conclude that the evidence in this record was insufficient as a matter of law to sustain the determination of the Appellate Division that “at the time of trial the mother was then, and for the foreseeable future, unable by reason of her mental illness, *1030to provide proper and adequate care for the child” (80 AD2d 511).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.